Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on August 19, 2022. Claim 1 has been amended. Claims 1-8 are pending.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-8, applicant amended the independent claim to overcome the claim rejection set forth in the Non-Final Office action date on May 23, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a dynamic illumination system wherein, along with the other claimed features, receive, from an aircraft data system. aircraft attitude information, a runway selected for takeoff or landing, and an orientation of a runway orientation, obtain horizontal and vertical axes, the horizontal axis being collinear with a longitudinal direction of the selected runway, determine, from the received aircraft attitude information, an actual aircraft trajectory and a reference aircraft trajectory in horizontal and vertical axes, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844